Citation Nr: 9910996	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  97-32 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a respiratory 
disorder.

2. Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The veteran had active duty for training from January to 
August 1974, and a period of active service from January 1975 
to August 1978.

This matter comes to the Board of Veterans Appeals (Board) 
from an April 1997 rating decision of the Regional Office 
(RO) which denied the veteran's claim for service connection 
for a respiratory disorder and for depression.

The Board notes that in a rating action in July 1996, the RO 
concluded that the veteran's claims for service connection 
for the disabilities currently at issue were not well 
grounded.  Although the veteran did not appeal, finality does 
not attach to the July 1996 rating decision, since the claim 
was denied on the basis that it was not well grounded.  
Therefore, the veteran did not have to submit new and 
material evidence in order to reopen her claim, and the Board 
will consider the claim on a de novo basis.


FINDINGS OF FACT

1. The veteran was noted to have sinusitis during service.

2. There is no current evidence of sinusitis.  

3. There is no competent medical evidence linking the 
currently diagnosed bronchitis with reactive airway 
disease to service.

4. A chronic, acquired psychiatric disability, to include 
depression, if present, has not been shown to be related 
to service.




CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a 
respiratory disorder.  38 U.S.C.A. § 5107(a) (West 1991).

2. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for depression.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible, meritorious on its own or capable of 
substantiation.  If not, her appeal must fail and there is no 
duty to assist her further in the development of his claim, 
since any such development would be futile.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the United 
States Court of Appeals for Veterans Claims (prior to March 
1, 1999, known as he United States Court of Veterans Appeals) 
(hereinafter Court) held that a claim must be accompanied by 
evidence (emphasis in original).  As will be explained below, 
the veteran has not submitted competent evidence to support 
her claims for service connection.  Thus, the Board finds 
that her claims are not well grounded.  Accordingly, there is 
no duty to assist her in the development of her claims.

Factual background

It appears clear that not all of the veteran's service 
medical records have been associated with the claims folder, 
despite efforts by the RO to obtain them from the service 
department. The available service medical records reveal that 
on a pre-service report of medical history in December 1973, 
the veteran reported a history of hay fever.  No pertinent 
abnormalities were found on the enlistment examination in 
December 1973.  An enlistment examination was also conducted 
in December 1974, and also revealed no pertinent 
abnormalities.  A chest X-ray study was negative.  

The service medical records show that physical profile 
reports were issued in September and November 1976.  They 
reflect diagnoses of allergic rhinitis and chronic sinusitis.  
The veteran was placed on limited duty and was to avoid 
exposure to fuel or toxic chemicals.  

Service department medical records following the veteran's 
discharge from service show that in April 1979, the veteran 
related that she had been treated in the past for a mental 
condition.  She noted that it was due to strain of family 
separation for a long period of time, mostly deep depression.  
She indicated that her records showed a speedy recovery.  A 
psychiatric evaluation at that time produced normal findings.  
On a report of medical history in April 1983, the veteran 
noted a history of sinusitis.  On periodic examination in 
January 1984, the sinuses, lungs and chest were normal.  A 
psychiatric evaluation was normal.  A report of medical 
history in December 1988 shows that the veteran reported a 
history of sinusitis.  She also related a history of 
depression and nervous trouble when she was first married and 
had a new baby.  She noted no problems at that time.  On 
examination in December 1988, the sinuses, lungs, and chest 
were normal.  A psychiatric evaluation was normal.  

Private medical records dated from 1991 to 1996 have been 
associated with the claims folder.  The veteran was seen for 
unrelated complaints in August 1991.  It was noted that about 
four months earlier, she had a stillborn child at term and 
was very sad because she was not pregnant.  Following an 
examination, it was indicated that her symptoms might be 
suggestive of bowel spasm due to anxiety and depression over 
her recent still birth.  She was seen the next month for 
emotional problems and was feeling very depressed and very 
tearful.  It was noted that she had been on Prozac in the 
past and it had worked well for depression.  In March 1992, 
the veteran was seen for allergies.  An examination showed 
that she was having maxillary sinus tenderness, purulent post 
nasal drainage, and congestion.  In November 1993, she stated 
that she had been having mild depressive symptoms, but no 
suicidal ideations.  She had stress at home because of her 
family and on the job.  It was noted that she was mildly 
anxious, but did not appear to be acutely depressed.  

Additional private medical records show that the veteran was 
seen in April 1994 for multiple problems.  She had been under 
a lot of stress due to the fact that her mother had been in a 
car accident, she had a new child at home, and was under job-
related stress.  The assessment was history of depression 
with recent exacerbation secondary to multiple stressors.  
The veteran was seen for depression in July 1994, and it was 
noted that she was having a great deal of difficulty 
accepting her mother's death.  In May 1995, she was seen for 
follow-up after going to the emergency room for bronchitis.  
An examination showed that the nose was mildly congested 
without sinus tenderness.  The lungs were clear, but she had 
a dry cough when she took a deep breath.  The assessment was 
bronchitis with mild reactive airway disease in a non-
asthmatic.  It was noted in February 1996, when the veteran 
was seen for follow-up of bronchitis, that she was having 
more problems with stress and anxiety.  She was seeing a 
therapist.  She was having more grief over her mother's 
death.  The assessment was persistent bronchitis.  In July 
1996, the veteran related that she was a letter carrier and 
that when it was hot, she had some difficulty breathing in 
and out.  She was on Prozac and her depressive symptoms had 
been well controlled.  An examination showed no evidence of 
depression.  The assessment was that her symptoms were 
suggestive of reactive airway disease, probably secondary to 
high ozone levels.  

In a statement dated August 1996, K.D.F., a friend of the 
veteran, reported that she had known her for at least fifteen 
years.  She stated that she had seen the veteran suffer from 
allergies, sinusitis and bronchitis on a recurring basis.  
The veteran had to be careful around dust and cigarette 
smoke.  

In April 1998, the RO attempted to obtain additional service 
medical records concerning the veteran's treatment at 
Carswell Air Force Base from January 1975 to August 1978.  In 
June 1998, the service department indicated that a search had 
been negative.  

Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24). (West 1991)

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 1991).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).

The available service medical records show no complaints or 
findings pertaining to a psychiatric disability, including 
depression.  The Board notes that on a service department 
examination following service in April 1979, the veteran 
referred to psychiatric treatment for depression, but 
indicated that she had recovered.  She subsequently noted 
psychiatric problems on a report of medical history in 
December 1988.  The Board acknowledges that the veteran has 
noted a history of depression.  She indicated that this 
apparently extended to 1979 when she had married and had a 
new baby.  Clearly, in this examination, the veteran is 
dating the onset of her problems to a period following her 
separation from service.   No psychiatric abnormality was 
found on examination at that time.  Similarly, when she was 
seen in 1991, her problems revolved around a still birth.  

Assuming arguendo that the Board accepts the medical history 
report of April 1979 as evidence of treatment for depression 
during service, there is still no evidence of continuity 
required for a grant of service connection.  See Savage v. 
Gober,  10 Vet. App. 488 at 495 (1997). The record reflects 
that any depression that may have manifest in service had 
resolved by April 1979.  This was so according to both the 
veteran's recollection and the clinical evaluation at that 
time.  In this regard, the Board points out that no physician 
has related her current psychiatric condition to service.  
The Board concedes that she has been noted to have depressive 
symptoms and that she has been on medication for a 
psychiatric disability.  There is no indication in the record 
that the veteran received treatment for psychiatric 
complaints for many years following service.  The fact 
remains, moreover, that there is no clinical evidence that 
any current psychiatric disorder is related to service. 

With respect to the claim for service connection for a 
respiratory disorder, the Board recognizes that chronic 
sinusitis was noted on physical profile reports in 1976.  
Thus, the provisions of 38 C.F.R. § 3.303(b) are applicable.  
While it must be concluded that the veteran had chronic 
sinusitis during service, the clinical evidence fails to 
establish that she currently has this same disability.  See 
Savage, 10 Vet. App. 488 at 495.  

A service department examination in April 1979, less than one 
year following her discharge from service, shows that the 
veteran's sinuses and lungs were normal.  The Board notes 
that the veteran was found to have sinus tenderness in April 
1994.  Indeed, the most recent medical records show that she 
has symptoms suggestive of reactive airway disease.  There is 
no competent medical evidence that she had this disability 
during service or for many years thereafter.  Moreover, no 
medical evidence has been submitted demonstrating that 
reactive airway disease is clinically related to service.  
The letter from the veteran's friend which indicated that the 
veteran has sinusitis and bronchitis is not considered 
competent evidence since she has not been shown to have the 
requisite expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

The Court has held that if the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Thus, her lay assertions to the effect that she has 
a respiratory disorder or a psychiatric disability which is 
related to service are neither competent nor probative of the 
issue in question.  Indeed, in Moray v. Brown, 5 Vet. App. 
211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions and, therefore, those 
opinions do not even serve as a basis for a well-grounded 
claim.  

Since there is no current evidence of sinusitis, there is no 
basis on which service connection may be granted for this 
disability.  The Court has held that "[i]n the absence of 
competent medical evidence of a current disability and a 
causal link to service or evidence of chronicity or 
continuity of symptomatology, a claim is not well grounded."  
Chelte v. Brown, 10 Vet. App. 268 (1997).  In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), the Court noted that 
Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim.  In Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992), the Court held that the 
failure to demonstrate that a disability is currently 
manifested constitutes failure to present a plausible or 
well-grounded claim.  Accordingly, based on the evidence of 
record, the Board finds that the veteran's claim is not well 
grounded.

During the video conference hearing in December 1998, the 
veteran provided testimony concerning the treatment she had 
received over the years for depression.  She specifically 
stated, however, that she could not recall whether she had 
been treated for depression as a dependent at Carswell Air 
Force Base.  In this regard, the Board notes that the veteran 
VA requested that the service department search for records 
of the veteran's treatment at that facility.  In June 1998, 
the service department noted that the search was negative.  
It appears that the RO has attempted to procure all possible 
pertinent records available from that facility in this case.  
The Board finds that the RO has complied with 38 U.S.C. 
§ 5103(a) (West 1991) and that the veteran had been advised 
of the evidence necessary to complete the claim.  Robinette 
v. Brown, 8 Vet. App. 69, 77-78 (1995).  Such evidence would 
include more specific information regarding the dates and 
places she received treatment for depression.  


ORDER

Service connection for a respiratory disorder and depression 
is denied.




		
	Michael A. Pappas
	Acting Member, Board of Veterans' Appeals



 

